16 F.3d 422NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
HOTEL SYSTEMS INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5130.
United States Court of Appeals, Federal Circuit.
Dec. 21, 1993.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and MAYER, Circuit Judge.
ARCHER, Circuit Judge.


1
Hotel Systems, Inc. appeals from the summary judgment of the United States Court of Federal Claims, No. 90-361C (filed March 2, 1993).  The court held in favor of the United States on Hotel Systems' claims for breach of contract, tortious breach of contract, misrepresentation in the inducement, breach of an implied covenant of good faith and fair dealing, and breach of a duty to disclose superior knowledge, and Hotel Systems' claim that the United States is equitably estopped to cancel its contracts with Hotel Systems.  We affirm the judgment on the basis of the trial court's opinion.